SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ————— FORM 8-K ————— CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):December 24, 2012 ————— HOLLOMAN ENERGY CORPORATION (Name of Small Business Issuer in its charter) ————— Nevada 000-52419 77-0643398 (State of incorporation) (Commission File No.) (IRS Employer Identification No.) 333 North Sam Houston Parkway East, Suite 600, Houston, Texas, 77060 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code:(281) 260-0193 (Former name or former address if changed since last report) Check appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below) ¨Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. On December 24, 2012 we entered in a Promissory Note with LPD Investments Ltd., (“Lender”) under which we borrowed the principal amount of $1,000,000 (the “Note”). The Note bears interest at 4.5% per annum and provides for a penalty rate of interest of 10% per year on any unpaid principal which is not paid when due. The Note is payable upon demand of the Lender at any time, and may be prepaid by us without notice or penalty. The Lender is an unrelated party. Holloman Corporation, our controlling shareholder, has guaranteed our obligations under the Note. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HOLLOMAN ENERGY CORPORATION Date:December 28, 2012 By: /s/Robert Wesolek Robert Wesolek, Chief Financial Officer 3
